Citation Nr: 1213025	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  12-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Basic eligibility for VA pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962, when he was transferred to the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 RO decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he and his wife need monetary assistance for the purpose of being able to afford an assisted living facility, and he therefore requests VA pension benefits for that purpose.

Duties to Notify and Assist

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

In any event, in the April 2011 decision on appeal, the RO informed the Veteran of the requirements governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in a January 2012 statement of the case.  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and has availed himself of this opportunity.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Analysis

To be eligible for non-service connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j).

The term 'active military, naval, or air service' includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war. 38 C.F.R. § 3.3(a)(3).

For this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The Veteran does not contend and the record does not reflect that he served in the Republic of Vietnam at any point during his active service.  Rather, he asserts that he served in Germany during the Berlin crisis, and that this active service should be considered as analogous to a period of war, given the circumstances of such service.  He also asserts that after his transfer to the Army Reserves in March 1962, he was ordered to be ready to serve at a moment's notice if called, and that such standby service should be considered analogous to active service.  

The Veteran's service does not fit within the definition of those eligible for VA pension benefits set forth by Congress.  The veteran has pointed to his personal situation and that of his spouse.  His arguments are persuasive, yet the Board does not possess the authority to stretch the law to encompass his circumstances.  The law is clear, in that Veterans who did not serve in Vietnam are not eligible for VA pension benefits unless their service occurred during a portion of the defined period of time from August 5, 1964, to May 7, 1975.  There is no provision in the law for those who served during the Berlin crisis or for those who were members of the Reserves and ready to be called up if needed.  As such, he does not meet the basic eligibility requirements for VA pension benefits, and the appeal must be denied as a matter of law.  Sabonis.

To some extent, the veteran appears to be raising an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, while the Board sympathizes with any perceived economic hardship this decision may cause to the veteran and his spouse, it is constrained to apply the law as Congress has created it and cannot extend benefits out of sympathy for a particular claimant. 



Continued on next page

ORDER

The Veteran is ineligible for VA pension benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


